Citation Nr: 0906631	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  02-13 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder (PTSD), 
for accrued benefits purposes.

2.  Entitlement to service connection for diabetes mellitus 
due to Agent Orange exposure for accrued benefits purposes.

3.  Entitlement to service connection for peripheral 
neuropathy due to Agent Orange exposure for accrued benefits 
purposes.

4.  Entitlement to service connection for chloracne due to 
Agent Orange exposure for accrued benefits purposes.

5.  Entitlement to service connection for heart disease due 
to Agent Orange and compensation for heart disease under the 
provisions of 38 U.S.C.A. § 1151 for accrued benefits 
purposes.

6.  Entitlement to service connection for the cause of the 
veteran's death.

7.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under 38 U.S.C.A. Chapter 35.  

8.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits for the cause of the veteran's death under the 
provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
October 1968.  He died in March 2001.  The appellant seeks 
surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional office (RO) in Nashville, 
Tennessee, that denied service connection for an acquired 
psychiatric condition, including PTSD, for accrued benefits 
purposes only; and that denied an application to reopen a 
claim for service connection for diabetes mellitus, for 
accrued benefits purposes only.  In a separate rating 
decision in January 2002, the RO denied service connection 
for the cause of the Veteran's death and entitlement to DEA 
benefits under 38 U.S.C.A. Chapter 35.  According to a 
November 2004 supplemental statement of the case, the claim 
for service connection for diabetes mellitus, for accrued 
benefits purposes, was reopened.

This matter also arises from an April 2007 rating decision 
wherein, for accrued benefits purposes, the RO denied service 
connection for peripheral neuropathy due to Agent Orange 
exposure, chloracne due to Agent Orange exposure, and heart 
disease due to Agent Orange exposure and compensation for 
heart disease under the provisions of 38 U.S.C.A. § 1151.  In 
addition, entitlement to DIC under the provisions of 
38 U.S.C.A. § 1151 was denied.  

The issues of entitlement to service connection for a 
psychiatric disorder, to include PTSD, for accrued benefits 
purposes, for heart disease due to Agent Orange exposure and 
heart disease under the provisions of 38 U.S.C.A. § 1151 for 
accrued benefits purposes, service connection for the cause 
of death, for DIC benefits for the cause of death under the 
provisions of 38 U.S.C.A. § 1151, and for entitlement to DEA 
benefits under 38 U.S.C.A. Chapter 35 are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era and, 
therefore, is presumed to have been exposed to Agent Orange.

2.  The competent medical evidence of record does not 
demonstrate that the Veteran's diabetes mellitus either had 
its onset in service or preexisted service and was 
permanently worsened therein, or manifested to a compensable 
degree within the first year after separation from service, 
or is due to exposure to herbicides during his active 
service.

3.  The competent medical evidence of record does not 
demonstrate that the Veteran's peripheral neuropathy either 
had its onset in service or preexisted service and was 
permanently worsened therein, or manifested to a compensable 
degree within the first year after separation from service, 
or is due to exposure to herbicides during his active 
service.  The competent medical evidence shows the veteran's 
neuropathy is related to nonservice-connected diabetes 
mellitus.  

4.  The competent and probative medical evidence of record 
does not show the Veteran's skin disability had been 
diagnosed as chloracne or other acneform disease consistent 
with chloracne.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus to include as due to Agent Orange 
exposure was not incurred in or aggravated by active 
military, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107(a) (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008)

2.  Peripheral neuropathy to include as due to Agent Orange 
exposure was not incurred in or aggravated by active 
military, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

3.  Chloracne to include as due to Agent Orange exposure was 
not incurred in or aggravated by active military, nor may it 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

Here, the RO sent correspondence in March 2001, July 2001, 
July 2005, September 2006, and January 2007; rating decisions 
in July 2004 and April 2007; a statement of the case in June 
2002 and April 2008; and a supplemental statement of the case 
in November 2003, November 2004, and March 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
statement of the case issued in April 2008 on the issues of 
claims for accrued benefits to include service connection for 
peripheral neuropathy, chloracne, heart disease all claimed 
as due to exposure to herbicides.  Also, VA satisfied its 
duty to notify the appellant prior to the final adjudication 
in a supplemental statement of the case issued in June 2008 
on the issues of service connection for accrued benefits 
purposes for diabetes mellitus due to exposure to herbicides.    

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination and 
opinion in relation to this claim.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

II.  Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

VA regulations also provide that where a veteran served 
continuously for 90 days or more during a period of war or 
after December 31, 1946, and specified diseases, such as 
diabetes mellitus, and organic diseases of the nervous system 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. § 3.307, 3.309 (2008).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

When a disability is not initially manifested during service 
or within an applicable presumption period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange).  In the case of such a 
veteran, service connection for listed diseases will be 
rebuttably presumed if they are manifest to a compensable 
degree within specified periods.  This includes type 2 
diabetes if manifested to a degree of 10 percent or more at 
any time after service.  This also includes chloracne or 
other acneform disease consistent with chloracne and acute 
and subacute peripheral neuropathy if manifested to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval or air service.  The last date on 
which such a veteran shall be presumed to have been exposed 
to an herbicide agent shall be the last date on which he or 
she served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  
Note 2 to 38 C.F.R. § 3.309 provides that for purposes of 
that section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of date of onset.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2008).  
This presumption of service connection may be rebutted by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113 
(West 2002); 38 C.F.R. § 3.307(d).

The Veteran's personnel records reflect that he served in the 
Republic of Vietnam during the Vietnam Era from the end of 
December 1967 until near the end of October 1968.  Thus, he 
is presumed to have been exposed to herbicides.  38 C.F.R. 
§ 3.307(a)(6)(iii). 

Moreover, an appellant who does not meet the statutory 
criteria for presumptive service connection based on 
herbicide exposure is not precluded from establishing service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The provisions set 
forth in Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

The Board notes further that the Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  In this 
regard, the Board observes that VA has issued several notices 
in which it was determined that a presumption of service 
connection based upon exposure to herbicides used in Vietnam 
should not be extended to certain specific disorders, based 
upon extensive scientific research.  See, e.g., Notices, 68 
Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 
61 Fed. Reg. 57,586-589 (1996).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

The appellant contends that she is entitled to accrued 
benefits.  At the time of the Veteran's death there were 
unresolved appeals pending for service connection.  Although 
a veteran's claim terminates with that veteran's death, a 
qualified survivor may carry on, to a limited extent, the 
deceased veteran's claim by submitting a timely claim for 
accrued benefits.  38 U.S.C.A. § 5121 (West 2002); Landicho 
v. Brown, 7 Vet. App. 42 (1994).  While an accrued benefits 
claim is separate from the veteran's service connection claim 
filed prior to death, the accrued benefits claim is 
derivative of the veteran's claim.  Thus, an appellant takes 
the veteran's claim as it stood on the date of death, but 
within the limits established by law.  Zevalkink v. Brown, 
102 F.3d 1236 (Fed. Cir. 1996).

III.  Service connection for diabetes mellitus for accrued 
benefits purposes

The appellant seeks service connection for diabetes mellitus 
to include as a result of exposure to Agent Orange for 
accrued benefits purposes.  As noted above, the veteran 
served in Vietnam and is presumed to have been exposed to 
Agent Orange.

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103.  Among other things, the VEBEA removed the 
previous 30-year limitation on presumptive service connection 
for respiratory cancers due to herbicide exposure; added Type 
2 diabetes mellitus to the list of presumptive diseases based 
upon herbicide exposure (codifying a VA regulation which had 
been in effect since July 2001, see 66 Fed. Reg. 23,166-169 
(May 2, 2001)); and provided a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era, not just those who have a disease on the 
presumptive list provided in 38 U.S.C.A. § 1116(a)(2) and 38 
C.F.R. § 3.309(e) (thus reversing the Court's holding in 
McCartt v. West, 12 Vet. App. 164, 167 (1999)).  These 
statutory provisions became effective on the date of 
enactment, December 27, 2001.

Subsequently, 38 C.F.R. § 3.307 was amended to reflect the 
statutory provisions of the VEBEA.  The effective date for 
new section 3.307(a)(6)(ii) is July 1, 2002, and for section 
3.307(a)(6)(iii) is December 27, 2001.  See 68 Fed. Reg. 
34,541 (June 10, 2003).

Although the Veteran had previously been denied service 
connection for diabetes to include as secondary to Agent 
Orange, he filed a new claim based on the liberalizing law 
which added type 2 diabetes mellitus to the list of 
presumptive diseases based on herbicide exposure which was 
pending at the time of his death.  When a new provision of 
law or regulation creates a new basis of entitlement to 
benefits, as through liberalization of the requirements for 
entitlement to a benefit, an applicant's claim of entitlement 
under such law or regulation is a claim separate and distinct 
from a claim previously and finally denied prior to the 
liberalizing law or regulation and there is a right to a de 
novo adjudication.  See Spencer v. Brown, 4 Vet. App. 283 
(1993), aff'd 17 F.3d 368 (Fed. Cir. 1994).

Upon careful review of this case, the Board finds that no 
competent medical evidence has been submitted to relate the 
Veteran's claimed diabetes mellitus to service to include as 
secondary to exposure to Agent Orange in service, or that the 
Veteran is entitled to a regulatory presumption of service 
connection for diabetes mellitus.

The evidence does not show that diabetes mellitus first 
manifested during active service.  Service treatment records 
are negative for any complaints, findings or diagnosis of 
diabetes mellitus.  In a report of medical history 
accompanying his October 1968 separation examination, the 
Veteran denied having or having had sugar in his urine.  On 
examination in June 1967 and in October 1968, the urinalysis 
was negative for sugar.  Thus, a chronic condition of 
diabetes mellitus is not shown in service.

There is no medical evidence of record that shows diabetes 
mellitus was manifested to a compensable degree within one 
year from the Veteran's date of separation from service.  
Accordingly, entitlement to service connection for diabetes 
mellitus on a presumptive basis based on manifestation within 
one year from date of separation from service is not 
warranted.

The Veteran sought entitlement to service connection for 
diabetes mellitus primarily based on exposure to herbicides 
during service in Vietnam on a presumptive basis.  As noted 
above, diabetes mellitus, type 2, is one of the diseases 
listed at 38 C.F.R. § 3.309(e) which may be presumed to be 
related to exposure to herbicides.  

Post service, in December 1973 the Veteran complained of 
weight loss and thirst for the prior two weeks.  He also had 
cramping and numbness in the legs for the past several weeks 
and had lost about 20 pounds.  There was no family history of 
diabetes but on testing he was found to have urine sugar and 
acetone and was admitted to the VA hospital.  Diabetes 
mellitus was diagnosed.  He was placed on a diabetic diet and 
insulin.  

VA and private medical records show treatment for diabetes 
mellitus including hospitalization.  While several medical 
records do not specify the Veteran's particular type of 
diabetes, some medical records refer to the condition as Type 
1 diabetes mellitus, such as on non-VA treatment for weakness 
and indigestion in April 1986; during VA hospitalization in 
November 1993 and November 1994; on non-VA treatment for a 
severe hypoglycemic episode in November 1999; and on numerous 
other occasions in the 1980s and 1990s.  Other medical 
records describe the condition as insulin-dependent diabetes 
mellitus and brittle diabetes mellitus.  He was also treated 
on multiple occasions in the 1980s and 1990s for diabetic 
ketoacidosis.  But on several occasions, including in October 
1997 and during hospitalization in October 2000, VA described 
the Veteran's type of diabetes mellitus as Type 2 diabetes 
mellitus.  That medical evidence did not link either type 1 
or type 2 diabetes mellitus to service or to an incident in 
service.  Thus, that medical evidence does not establish 
service connection with proof of direct causation.  

The medical evidence of record shows diabetes mellitus was 
diagnosed in 1973.  In view of the lengthy period after 
separation from service without evidence of findings or 
diagnosis, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).

In a February 1991 treatment note, a private doctor wrote 
that the Veteran had complained of several conditions to 
include diabetes mellitus which the Veteran attributed to 
Agent Orange exposure in Vietnam.  He wanted the doctor to 
write a letter saying basically that Agent Orange could be 
the culprit in his medical problems.  The doctor agreed that 
Agent Orange or dioxin exposure "could be the culprit since 
there is not very much known about the poison as far as hard 
scientific evidence is concerned."    

The probative value of this doctor's statement is greatly 
reduced by the fact that it is not shown to have been based 
upon a review of the claims file or other detailed medical 
history.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 Vet. App. 177, 180 (1993).  In addition, 
the speculative nature of the statement vitiates its value as 
a nexus opinion.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  See also Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (doctor's statement framed in terms such as "could 
have been" is not probative).  Accordingly, the Board finds 
that this opinion is not competent medical evidence of a 
nexus between the Veteran's diabetes mellitus and exposure to 
Agent Orange in service.

As the medical evidence showed diagnoses of type 1 diabetes 
mellitus, a disease not included in the list of presumptive 
diseases based upon herbicide exposure; and type 2 diabetes 
mellitus, a disease included in the list of presumptive 
diseases based upon herbicide exposure, VA sought a medical 
opinion addressing which type of diabetes mellitus the 
Veteran had.  

A registered nurse practitioner at a VA medical center 
provided a medical opinion in March 2005 addressing the 
question of the Veteran's type of diabetes mellitus.  She 
reviewed medical reference literature and noted that "[T]ype 
I diabetes may occur at any age, most commonly in childhood 
or adolescence and is the predominant type of diabetes 
diagnosed before the age of 30."  She indicated that Type I 
diabetes was characterized clinically by hyperglycemia and a 
propensity to diabetic ketoacidosis.  Insulin was required 
due to little or no production of insulin by the pancreas.  
Brittle diabetes, which refers to difficulty controlling the 
diabetes because of rapid unpredictable swings in blood sugar 
levels, occurred more commonly with Type I diabetics.  The 
nurse practitioner indicated, however, that Type 2 diabetes 
is usually diagnosed in patients over 30 years of age, 
although it could occur in childhood or adolescence.  She 
stated that Type 2 diabetes was clinically characterized by 
hyperglycemia and insulin resistance.  Diabetic ketoacidosis 
was rare in Type 2 diabetes.  Some patients with Type 2 
diabetes may require insulin.  The nurse practitioner then 
opined that the Veteran's diabetes was Type I and was not 
caused by or as a result of herbicide exposure.  In support 
of this conclusion, she noted that the Veteran was diagnosed 
before the age of 30, that he required insulin from the 
onset, and that he had recurring hyperglycemia and diabetic 
ketoacidosis.

The Board remanded the claim in February 2006 for another 
medical opinion as to whether the veteran had Type 1 or Type 
2 diabetes mellitus.  In June 2007, a VA physician reviewed 
the claims file and the previous opinion provided in March 
2005 and provided a medical opinion that the Veteran had Type 
1 diabetes mellitus as evidenced by his multiple episodes of 
diabetic ketoacidosis, his requirement for insulin to treat 
his diabetes, and intermittent urine studies which also 
showed on a number of occasions, ketones.  The presence of 
ketones, especially associated with diabetic ketoacidosis, 
were one of the hallmarks of Type 1 diabetes mellitus.  
Although the age of onset was twenty-six years, this in no 
way mitigates against the diagnosis of Type 1 diabetes.  The 
presence of ketosis with associated diabetes almost always 
indicated extreme insulin deficiency and therefore Type 1 
diabetes mellitus.  

The Board finds that the March 2005 and June 2007 VA medical 
reports and opinions are of great probative value, in light 
of the VA registered nurse practitioner and VA physician 
having reviewed the entire claims folder, to include service 
medical records and post-service treatment records, and then 
fully discussing the evidence.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (the opinion of a physician that is 
based on a review of the entire record is of greater 
probative value than an opinion based solely upon the 
veteran's reported history).  It appears that the opinions 
were based upon review of the claims file and the application 
of sound medical judgment.  Both reviewers concluded that the 
Veteran had Type 1 diabetes mellitus.  

In light of the medical opinions provided, service connection 
on a presumptive basis due to herbicide exposure is not for 
consideration, as type 1 diabetes mellitus is not included in 
the list of diseases for which service connection is granted 
based on a presumption of herbicide exposure for veterans who 
had qualifying service in Vietnam.  38 C.F.R. § 3.309(e).  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997).

The Board has carefully considered the Veteran's contentions 
prior to his death and those of the appellant.  They are 
competent, as laypersons, to report that as to which each had 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  They are not, however, competent to offer a medical 
opinion as to cause or etiology of the claimed disability, as 
there is no evidence of record that the Veteran had or the 
appellant has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Their 
statements therefore are not competent medical evidence of a 
nexus (that is, a causal link) between the Veteran's diabetes 
mellitus and active service or an incident in service.

Based upon review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for diabetes mellitus, for 
accrued benefits purposes.  There is no probative, competent 
medical evidence that the veteran had diabetes mellitus which 
has been linked to service.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt; 
however, the preponderance of the evidence is against the 
veteran's claim.  Therefore, the benefit-of-the-doubt 
doctrine is inapplicable, and service connection must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

IV.  Service connection for peripheral neuropathy for accrued 
benefits purposes 

The appellant seeks service connection for peripheral 
neuropathy due to exposure to Agent Orange for accrued 
benefits purposes.

Service treatment records are negative for complaints, 
findings or diagnosis of peripheral neuropathy.  In a report 
of medical history accompanying his separation examination in 
October 1968, the Veteran denied having or having had cramps 
in his legs.  On examination, no findings related to his 
lower or upper extremities were shown.  Thus, a chronic 
condition of peripheral neuropathy is not shown in service.  

There is no evidence that peripheral neuropathy became 
manifest to a compensable degree within one year after 
discharge from active military service.  Accordingly, 
entitlement to service connection for peripheral neuropathy 
on a presumptive basis based on manifestation within one year 
from date of separation from service is not warranted.

As discussed above, based on the Veteran's service in 
Vietnam, he will be afforded the presumption of exposure to 
herbicides.  Significantly, however, in order to establish 
service connection for peripheral neuropathy by presumption 
based on herbicide exposure, the condition of acute or 
subacute peripheral neuropathy shall have to become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  In this case, there is no clinical 
evidence of record showing a diagnosis or manifestation of 
acute or subacute peripheral neuropathy to any degree within 
a year after the veteran's Vietnam service ended, or October 
1969.  He is therefore not entitled to service connection for 
acute/subacute peripheral neuropathy based on herbicide 
exposure on a presumptive basis.  38 C.F.R. § 
3.307(a)(6)(ii).

The medical evidence of record shows in January 1991 the 
Veteran sought VA treatment for complaints of numbness in his 
hands which was diagnosed as diabetic neuropathy.  In April 
1995, the assessment was diabetic neuropathy.  

While the competent medical evidence does show that the 
Veteran suffered from peripheral neuropathy, the evidence 
does not show that peripheral neuropathy was incurred in or 
aggravated during service or due to an incident in service to 
include exposure to Agent Orange.  Furthermore, there is no 
competent medical opinion that relates peripheral neuropathy 
to active duty.  The competent medical evidence of record 
related the Veteran's peripheral neuropathy to his 
nonservice-connected diabetes.  

In sum, the weight of the evidence demonstrates that the 
Veteran first manifested peripheral neuropathy years after 
service and that his peripheral neuropathy was not related to 
any incident of service, including herbicide exposure.  In 
the absence of competent medical evidence linking any 
peripheral neuropathy to service or to a service-connected 
disorder, the appellant's claim for service connection for 
peripheral neuropathy due to Agent Orange exposure for 
accrued benefits must be denied.  As the preponderance of the 
evidence is against the claim, the "benefit-of-the-doubt" 
rule does not apply, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

V.  Service connection for chloracne for accrued benefits 
purposes

The appellant seeks entitlement to service connection for 
chloracne due to Agent Orange exposure for accrued benefits 
purposes. 

In a decision in February 2006, the Board denied the 
application to reopen a claim for service connection for a 
skin condition, including folliculitis, claimed in part to be 
due to herbicide exposure, for accrued benefits purposes.   
The Board referred the Veteran's pending claim at the time of 
his death for service connection for chloracne to the RO for 
adjudication of the claim for accrued benefits purposes.  

Service treatment records are negative for complaints, 
findings or diagnosis of chloracne in service.  At the 
Veteran's entrance examination, the clinical evaluation was 
normal for his skin.  In a report of medical history 
accompanying his October 1968 separation examination, the 
Veteran denied having or having had skin diseases.  On 
examination, no findings related to a skin condition were 
shown.  Thus, chloracne or acneform disease consistent with 
chloracne is not shown in service.

In January 1969, the Veteran was treated for an erythematous 
thrush (or blush) with cutis anserina that developed several 
times a day and was probably related to the contraction of 
the small muscles in the skin; it had first manifested two or 
three weeks after service.  It was noted that he had 
undergone a course of rabies vaccinations several weeks prior 
to leaving the service, but it was not known what 
relationship the onset of the eruption might have to the 
vaccinations.  It did not appear to be allergic; it was 
believed to be basically functional.  That medical evidence 
does not show a diagnosis of chloracne or acneform disease 
consistent with chloracne.  

Evidence does not show that chloracne or acneform disease 
consistent with chloracne became manifest to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military service or October 1969.  Thus, entitlement to 
service connection on a presumptive basis due to Agent Orange 
exposure is not warranted.  

Service connection may still be granted based upon evidence 
demonstrating that the Veteran had chloracne that was 
incurred or aggravated in service.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000).  Prior to his death, the veteran had 
contended that he had chloracne, however, the medical 
evidence of record primarily shows diagnoses of other skin 
conditions but not chloracne or other acneform disease 
consistent with chloracne.   

In a February 1991 treatment note, a private doctor wrote 
that the Veteran had complained of several conditions to 
include chloracne problems which the Veteran attributed to 
Agent Orange exposure in Vietnam.  He wanted the doctor to 
write a letter saying basically that Agent Orange could be 
the culprit in his medical problems.  The doctor agreed that 
Agent Orange or dioxin exposure "could be the culprit since 
there is not very much known about the poison as far as hard 
scientific evidence is concerned."  Clinical records from 
that doctor do not show a diagnosis of chloracne.  

The probative value of this doctor's statement is greatly 
reduced by the fact that it is not shown to have been based 
upon a review of the claims file or other detailed medical 
history.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 Vet. App. 177, 180 (1993).  In addition, 
the speculative nature of the statement vitiates its value as 
a nexus opinion.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Accordingly, the Board finds that this 
opinion is not competent medical evidence of a nexus between 
the Veteran's claimed chloracne and active service or an 
incident in service.

At a VA examination of the skin in May 1997, although a skin 
disability is shown, a diagnosis of chloracne is not 
provided.  

The Board acknowledges the assertions of the Veteran and the 
appellant regarding a claimed skin condition of chloracne due 
to Agent Orange exposure.  However, as a layperson without 
the appropriate medical training and expertise, neither is 
competent to render a probative opinion on a medical matter.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the Veteran was 
competent to give evidence about his symptoms and what he 
experienced. Layno v. Brown, 6 Vet. App. 465 (1994).  
However, the proper diagnosis of the Veteran's skin 
disability and providing a relationship to service, herbicide 
exposure, or any disease or injury incurred in or aggravated 
by service, are medical issues beyond the expertise of a 
layperson.  Thus, the Board finds that the lay assertions of 
the Veteran and the appellant that the Veteran's skin 
condition was chloracne related to service are not competent 
or sufficient to support the claim for service connection.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the weight of the credible evidence demonstrates that 
the Veteran's skin disorder was not diagnosed as chloracne or 
acneform disease consistent with chloracne.  As the 
preponderance of the evidence is against the appellant's 
claim for service connection for chloracne for accrued 
benefits purposes, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for diabetes mellitus due 
to Agent Orange exposure for accrued benefits purposes is 
denied.  

Entitlement to service connection for chloracne due to Agent 
Orange exposure for accrued benefits purposes is denied.

Entitlement to service connection for peripheral neuropathy 
due to Agent Orange exposure for accrued benefits purposes is 
denied.


REMAND

The appellant's claim for service connection for a 
psychiatric disability, including PTSD, for accrued benefits 
purposes, was remanded in February 2006 for further 
development of verification of stressors identified by the 
Veteran based on the available information that he provided 
prior to his death.  Two of the in-service stressors reported 
by the Veteran included being in a convoy in April or May 
1968 when attacked by small arms fire between Saigon and Vung 
Tau, and experiencing mortar attacks every two to three weeks 
on a regular basis while at Vung Tau.  These were submitted 
to the U.S. Army and Joint Services Records Research Center 
(JSRRC) which confirmed that there were 31 enemy attacks at 
Vung Tau during the period the Veteran was there and provides 
credible evidence of an in-service stressor.  Although on a 
VA PTSD examination in June 1999, the Veteran was not 
diagnosed with PTSD, in view of the verification of a claimed 
stressor, further development of a medical opinion is needed.  
38 C.F.R. § 3.159(c)(4).

At the time of his death, the Veteran had a pending claim for 
service connection for heart disease due to exposure to Agent 
Orange and under the provisions of 38 U.S.C.A. § 1151.  
Accrued claims are considered based on the evidence in the 
file or deemed in the file at the time of death.  The Veteran 
had alleged that VA was responsible for his heart condition 
because the condition was shown by an April 1996 x-ray and VA 
neglected to tell him prior to his myocardial infarction in 
July 1997.  At the Veteran's request, he was discharged from 
a VA hospital after his myocardial infarction in July 1997 to 
be followed in Outpatient Clinics.  A few days after his 
discharge, the Veteran developed recurrent angina and dyspnea 
with minimal exertion and was admitted to a private hospital 
in congestive heart failure.  The question as to whether the 
Veteran's heart disability was in any part related to a 
failure of VA in April 1996 when the Veteran had an abnormal 
ECG but allegedly was not told of the result by VA, or when 
he received treatment in July 1997 for a myocardial 
infarction, needs to be addressed.  The Board finds that a 
medical opinion regarding the contention of lack of treatment 
under 38 U.S.C.A. § 1151 is necessary to make a decision on 
that claim.  38 C.F.R. § 3.159(c)(4).  

The claim on appeal for service connection for heart disease 
based on Agent Orange exposure is inextricably intertwined 
with the claim for heart disease under the provisions of 
38 U.S.C.A. § 1151.  Advancing different arguments at 
successive stages of the appellate process does not serve the 
interests of the parties and such a practice hinders the 
decision-making process and raises the undesirable specter of 
piecemeal litigation.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991); Fugere v. Derwinski, 1 Vet. App. 103, 105 
(1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992).  As a remand is 
necessary for further development and adjudication, the issue 
will be held in abeyance pending completion of the 
development discussed below.  Consideration of these matters 
together will ensure that the RO avoids piecemeal 
adjudication of the claims.  See Ephraim v. Brown, 82 F.3d 
399 (Fed. Cir. 1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).

The Veteran sought treatment at a VA medical center in March 
2001 and was assessed with an upper respiratory infection.  
Two days later, at home he suffered a heart attack and was 
taken by ambulance to an emergency room where he was 
pronounced dead.  The appellant seeks compensation for the 
cause of the veteran's death under the provisions of 
38 U.S.C.A. § 1151 due to treatment, or lack thereof, at a VA 
medical center two days prior to the Veteran's fatal heart 
attack in March 2001.  The question as to whether the 
Veteran's death was in any part related to a failure of VA 
when the Veteran sought treatment two days prior to his fatal 
heart attack needs to be addressed.  The Board finds that a 
medical opinion is necessary to make a decision on those 
claims.  38 C.F.R. § 3.159(c)(4).   

The claim for service connection for the cause of the 
veteran's death and entitlement to DEA benefits are 
intertwined with claim for service connection for heart 
disease under the provisions of 38 U.S.C.A. § 1151 for 
accrued benefits purposes and for service connection for 
cause of the veteran's death under the provisions of 
38 U.S.C.A. § 1151 because resolution of those claims could 
have bearing on the outcome of the cause of death claim and 
claim for DEA benefits.  As a remand is necessary for further 
development and adjudication, those issues will be held in 
abeyance pending completion of the development discussed 
below.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to a qualified 
VA physician for the purpose of obtaining 
an opinion regarding VA medical treatment 
in 1996 and 1997 and in March 2001.  An 
opinion should be provided addressing 
whether the Veteran had an additional 
heart disability resulting from abnormal 
ECG or claimed x-ray shown in April 1996, 
of which the veteran was not told until he 
suffered a myocardial infarction in July 
1997; or due to treatment for a myocardial 
infarction in July 1997.  Was additional 
heart disability, if shown, due to lack of 
proper treatment in April 1996, to include 
allegedly not notifying the Veteran in 
1996 of a heart disability; or lack of 
proper treatment in July 1997 which 
affected treatment at those times and 
subsequently?  

An opinion should also be provided 
addressing whether the Veteran had an 
additional heart disability or 
misdiagnosis of his disability due to 
treatment or lack thereof when the veteran 
sought treatment at a VA medical center 
two days prior to his fatal heart attack 
in March 2001 which affected treatment at 
that time and subsequently.  

In both opinions, the reviewer should 
address whether additional disabilities, 
if shown, were due to carelessness, 
negligence, lack of proper skill, error in 
judgment, or a similar instance of fault 
on the part of VA in furnishing treatment, 
or whether they were due to an event not 
reasonably foreseeable.  The claims file 
must be reviewed and the reviewer must 
state that the claims file was reviewed in 
the report.  The rationale for all 
conclusions and opinions must be provided.   

3.  Forward the claims file to a qualified 
VA physician for the purpose of a file 
review and medical opinion based on the 
evidence of record to determine whether 
the appellant met the criteria for a 
diagnosis of PTSD as set forth in the 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994) (DSM-IV).  
Specify the stressors that have been 
verified by JSRRC and instruct the 
reviewer that only verified events may be 
considered for the purpose of determining 
whether the appellant was exposed to one 
or more stressors in service.  

The reviewer should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any psychiatric disability, to include 
PTSD, found was related to the Veteran's 
military service or to incidents in 
service.  In addition, if a diagnosis of 
PTSD was warranted, please specify whether 
any alleged stressor verified by the RO to 
be corroborated by the record was 
sufficient to produce PTSD, and whether 
there was a link between the PTSD and any 
verified inservice stressor.  A rationale 
should be provided for all opinions 
expressed.

2.  Then, readjudicate the issues on 
appeal.  If any decision remains adverse 
to the appellant, issue a supplemental 
statement of the case and allow the 
appropriate period for response.  
Thereafter, return the case to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


